Citation Nr: 1700627	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  13-20 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a dental disability for compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that a claim for service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  The RO can only address questions relating to service connection for dental disability for treatment purposes after the VAMC has determined that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that the RO make a determination on such questions.  38 C.F.R. § 3.381(a) (2016).  Moreover, pursuant to Veterans Benefits Administration (VBA) Fast Letter 12-18 (July 10, 2012), which has since been rescinded and a summary incorporated into VA's Adjudication Manual, claims for outpatient dental treatment submitted to VBA should be referred to the Veterans Health Administration (VHA) for preparation of a dental treatment rating.  Here, there is no indication from the record that a claim for service connection for purposes of outpatient treatment has been adjudicated.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ (which in this case, is VHA) for appropriate action. 

FINDING OF FACT

The weight of the competent evidence of record reflects that the Veteran does not have a dental disability related to a dental trauma or disease affecting the bone of the jaw.

CONCLUSION OF LAW

The criteria for service connection for a dental disability for compensation purposes have not been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.150 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 510(a); 38 C.F.R. § 3.159(b)(1).  In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in a July 2010.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  The evidence obtained and/or associated with the claims folder includes the Veteran's service treatment records (STRs), to include dental records, private medical evidence, and lay statements.  The Veteran has not indicated that there are outstanding available records that VA should have obtained, and the Board is aware of none.  

The Board acknowledges that the Veteran was not afforded a VA examination with regard to her dental claim and no VA medical opinion has otherwise been obtained.  As discussed below, the evidence fails to demonstrate that that the Veteran has sustained a dental disability capable of service connection for compensation purposes under 38 C.F.R. § 4.150.  Accordingly, a VA examination is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing when VA's duty to provide an examination or obtain a medical opinion is triggered).

II.  Analysis

The Veteran contends that she has a dental disability related to service.  Specifically, the Veteran has asserted that she entered service with a fixed lower and removable upper retainer, both of which were removed prior to her starting boot camp.  This fact is not in dispute and is substantiated by her service treatment records, which note her consent in April 1981 to removal of her retainer.  The Veteran reports that her upper retainer was never returned to her and she did not receive a replacement while in service.  She asserts that while in service, her teeth shifted, causing gaps, which eventually led to her need, post-service, for braces and other orthodontia.  In this regard, the Board notes that the Veteran's service dental records do indicate that in 1985 the Veteran expressed concern about diastem (spaces between teeth) and that her DD Form 214 reflects that further dental treatment was needed.  The evidence also establishes that the Veteran received post-service dental/orthodontic treatment.

In the VA benefits system, dental disabilities are treated differently than medical disabilities.  Disability compensation is only available for certain types of dental and oral conditions, including chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150 (2016); see Simington v. West, 11 Vet. App. 41, 44 (1998).

Furthermore, dental conditions such as treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment but will not be considered for compensation.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150 (2016).  As noted above, entitlement to service connection for treatment purposes has been referred to the AOJ for appropriate action and that matter will not be discussed further at this time. 

In the instant case, the facts are not in dispute.  The Veteran submitted a November 2010 statement from J.K., D.D.S., who reported that he provided orthodontic treatment to the Veteran from May 1995 to March 1997.  Dr. J.K. stated that the Veteran's treatment was necessitated by the removal of her Mandibular bonded lingual retainer during boot camp and the discontinuing of her Maxillary removable retainer, which led to the relapse of her anterior teeth and the Maxillary anterior diastema.  The Veteran also submitted a statement from P.C., D.M.D., who also indicated orthodontic treatment of the Veteran and stated that removal of the Veteran's retainer in service caused her to go without orthodontic retention, allowing for movement of her teeth, which in turn lead to orthodontic treatment in more recent years.  

The Board is sympathetic to the Veteran's case, but finds that the evidence of record does not support a finding of service connection for a dental disability for compensation purposes is not warranted.  Notably, although it is clear that the Veteran has required post-service orthodontic treatment, there is no indication that the Veteran has been diagnosed with any of the dental or oral conditions listed in 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, or loss of a portion of the maxilla.  Furthermore, the evidence does not show the incurrence of any in-service dental trauma.  Accordingly, because the Veteran is not shown to have sustained compensable "dental trauma" to her teeth in service, or to have one of the dental disorders listed under 38 C.F.R. § 4.150, a compensable dental condition is not shown and service connection of dental trauma for compensation purposes must be denied.

To the extent that the Veteran is arguing that removal of her fixed retainer constituted dental trauma, service trauma "does not include the intended effects of treatment provided during the veteran's military service."  VA Gen. Prec. Op. 5-97 (Jan. 22, 1997); 38 C.F.R. § 17.161 (2016).  The United States Court of Appeals for the Federal Circuit has also confirmed that service trauma does not "include the intended results of proper medical treatment provided by the military."  Nielson v. Shinseki, 607 F.3d 802, 805 (Fed. Cir. 2010).  Accordingly, notwithstanding the discussion of this issue during the Board hearing, removal of the retainer cannot be considered "trauma" for purposes of her claim.  The Board also points out that the dental records do not show that the Veteran sustained loss of substance of the body of the maxilla or mandible, resulting in loss of teeth during service.  

In sum, the Veteran has not shown that she suffers from a dental condition for which service connection may be granted, and the evidence is against a finding that the Veteran suffered an in-service dental trauma or disease impacting the bone of the jaw.  Moreover, the Board has considered whether removal of retainer and its consequences could fall within the limited category of matters for which entitlement to service connection for dental disability for compensation purposes may be granted and can find no laws or regulations that can be so construed.  See 38 C.F.R. § 3.103(a) (VA must render a decision which grants every benefit that can be supported in law while protecting the interests of the Government); National Organization of Veterans Advocates v. Secretary of Veterans Affairs, 710 F.3d 1328, 1330 (Fed. Cir. 2013) (noting the uniquely pro-claimant principles underlying the veterans' benefits system).  Accordingly, service connection for a dental disability is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant").  To the extent to which the Veteran seeks service connection solely for outpatient dental treatment, the Board has referred this issue for appropriate action.


ORDER

Entitlement to a dental disability for compensation purposes is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


